Citation Nr: 0017412	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) 
following a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 1999 the RO denied the veteran's claim for an 
evaluation in excess of 50 percent for PTSD.  An appeal has 
not been perfected with regard to that issue and it is not 
before the Board at this time.


REMAND

Service connection is in effect for post-traumatic stress 
disorder (PTSD), which is currently assigned a 50 percent 
evaluation.  The most recent VA examiner assigned the veteran 
a score of 45 on the Global Assessment of Functioning Scale 
(GAF) which is indicative of serious impairment in social or 
occupational functioning.  

Clinical notes from December 1998 show that the physician's 
opinion was that the veteran's symptoms made it nearly 
impossible for the veteran to be successful in his endeavor 
as a jewelry maker.  The Board notes that the veteran works 
alone in his own workshop and reported his income to be 
$7,440 annually.  See March 1999 VA Form 646.  Clinical notes 
from May 2000 show that the veteran reported losing about 
$5000.00 on his business the previous year.  A GAF score of 
42 was assigned at that time.

The veteran's claim is governed by 38 C.F.R. § 4.16 which in 
part provides as follows:
Marginal employment shall not be considered 
substantially gainful employment.  For purposes of 
this section, marginal employment generally shall 
be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to 
employment in a protected environment such as a 
family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the 
nature of the employment and the reason for 
termination.

38 C.F.R. § 4.16 (1999).

The Board notes that the record contains no evidence which 
would shed light on the veteran's ability to seek and retain 
outside employment.

In light of VA regulations, the medical evidence of veteran's 
level of disability, and the state of the record, the Board 
concludes that an informed decision in this matter cannot be 
made without further development.  The Board regrets the 
delay a Remand might cause; however, in the interest of 
making a fair and just determination, the matter of 
entitlement to a total rating on the basis of individual 
unemployability is hereby REMANDED to the RO for completion 
of the following directives:

1.  The veteran should be afforded a 
social/industrial survey to determine the 
nature and severity of his service 
connected disability on employability.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review before and during 
said examination.  The final examination 
report should reflect whether a review of 
the veteran's entire claims folder was 
accomplished.

The examiner is then requested to render 
an opinion as to whether the veteran is 
rendered totally disabled based on 
unemployability due to his service-
connected PTSD.  The examiner must 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.

2.  Another attempt should be made to 
obtain the records of any claim the 
veteran has made with the Social Security 
Administration.  The Board notes that the 
veteran has variously reported birthdates 
of either May 10, 1949 or October 5, 
1949.

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, all additional pertinent law 
and regulations and a complete discussion 
of the action taken on the claim.  
Applicable response time should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals
                                                               
(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


